Judgments modified by reversing so much thereof as provide for easements in favor of the respondent corporations, Nassau Shores, Inc., Richboro Realty Corporation and Harmon National Real Estate Corporation, and, as to such respondents, plaintiff is entitled to judgment, without costs.
*616Any easement rights claimed by equitable owners of lots to which said respondent corporations held legal title may be asserted by said equitable owners in an independent action in which they are parties, as they may be advised.
In all other respects the judgments are affirmed, without costs. No opinion.
Concur: Loughran, Ch. J., Lewis, Desmond, Dye, Fuld and Feoessel, JJ. Not sitting: Conway, J.